FINDERS FEE AGREEMENT
 
THIS AGREEMENT dated for reference as of the 1st day of February, 2008.


BETWEEN:
AMERICAN PETRO-HUNTER INC., a company duly incorporated pursuant to the laws of
the State of Nevada having an office for business located at Suite 210, 225
Marine Drive, Blaine, Washington, USA, 98230.


(the “Company")


AND:  


COAST ADVISORS LLC., a company duly incorporated pursuant to the laws of the
State of Nevada having an address of Suite 3000, 700 West Georgia Street,
Vancouver, British Columbia, Canada, V7Y 1A1.


(the “Finder”)


WHEREAS:


(1)
The Company is engaging in a private placement of its equity securities, namely
units (the “Units”) at a price of $0.05 per unit. Each unit is comprised of one
(1) common share in the capital stock of the Company and one three (3) year
warrant to purchase an additional common share in the capital stock of the
Company (hereafter collectively referred as the “warrants”) at an exercise price
of $0.15 per warrant.



(2)
The Company is seeking persons to purchase Units from it and the Finder has
represented to Company that it is acquainted with accredited investors (as
defined below) to whom it can introduce the Company; and

 
(3)
The Company wishes to compensate the Finder for its efforts in introducing to
the Company Accredited Investors who purchase Units.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants and agreements herein contained the parties hereto agree as
follows:


1.
For the purposes of this Agreement, the term “Accredited Investor” is defined as
a natural person who meets the definition of Accredited Investor in Rule 501 of
Regulation D of the United States Securities and Exchange Commission.



2.
In consideration for introducing to the Company Accredited Investors who
subscribe for Units in the Company’s capital stock, the Company will compensate
the Finder with a cash finder’s fee payment of 5% (the “Finder’s Fee”) of the
cash proceeds of the sale of Units to Accredited Investors to whom the Finder
has introduced the Company.



3.
This Agreement, and the payment by the Company of the Finder’s Fee, will be
subject to its approval by the appropriate regulatory Exchange (the "Exchange”).



4.
The Company shall pay, upon closing of its offering of Units to Accredited
Investors introduced to it by the Finder, the Finder’s Fee.



5.
The Company represents and warrants to the Finder that:

 

 
(a)
it is a valid and subsisting corporation duly incorporated and in good standing
under the laws of its jurisdiction of incorporation;

 

 
(b)
it shares are listed on the Exchange and it is in good standing under the rules
and policies of the Exchange and is not in breach of any of the requirements of
its listing agreement with the Exchange;

 

--------------------------------------------------------------------------------


 

 
(c)
the issue and sale of the Units by the Company does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of its
incorporating documents or any agreement or instrument to which the Company is a
party;

 

 
(d)
this Agreement has been or will be by the closing of the issuance of the Units,
duly authorized by all necessary corporate action on the part of the Company;

 

 
(e)
it will comply with all applicable rules and regulations of the US Securities
and Exchange Commission including, without limiting the generality of the
foregoing, Rule 505 and Rule 506 of Regulation D and the requirement to file a
Form D thereunder;

 

 
(f)
the Company is a “reporting issuer” under the US Securities Act of 1933 and is
not in default of any of the requirements of this act or any of the
administrative policies or notices of the US Securities and Exchange Commission;
and

 

 
(g)
the Company has not advertised the Units for sale to persons in the United
States.



6.
The Finder acknowledges that:

   

 

 
(a)
the Units, and any securities underlying the Units, have not been registered for
resale in the United States and may not be resold to residents of the United
States without such registration unless an exemption from such resale
registration requirements is available;

 

 
(b)
the decision to accept a potential investor as a shareholder in the Company is
in the sole and absolute discretion of the Company and the Company may for any
reason, refuse to accept any subscription for Units from a person introduced to
it by the Finder;

 

 
(c)
in the event that the Company does not accept a subscription for Units from a
person introduced to it by the Finder, no Finder’s Fee shall be payable for
those Units the subscription of which is refused;

 

 
(d)
it’s representation of the Company in introducing it to certain Accredited
Investors is not an exclusive engagement such that the ability of the Company to
locate other potential investors or purchasers of the Units would be constrained
in any way; and

 
7.
The Finder represents and warrants to the Company that:




 
(a)
in connection with introduction to potential investors, it will comply with all
applicable laws including, without limiting the generality of the foregoing,
those rules and regulations set forth in Rule 505 and Rule 506 of Regulation D
under the US Securities Act of 1933, as amended;




 
(b)
it has all permits, licenses and registrations required to perform the services
hereunder and is a valid and subsisting corporation in good standing in its
jurisdiction of incorporation;




 
(c)
it has all corporate powers necessary to enter into this Agreement; and




 
(d)
it will introduce to the Company only persons who are Accredited Investors as
defined above;




 
(e)
it will not advertise the Units for sale in the United States or to residents of
the United States as the term “resident” is defined in applicable US securities
laws, rules and regulations;




 
(f)
this Agreement has been or will be by the closing of the issuance of the Units,
duly authorized by all necessary corporate action on the part of the Finder; and




 
(g)
it is aware that the Finder’s Fee is in excess of the maximum finder’s fee
permitted under the rules of the Exchange and, as a result, it is possible that
the Exchange may, as a condition of regulatory approval of this Agreement,
request that the finder’s fee be reduced to conform to its rules.




--------------------------------------------------------------------------------


 
8.
In the event that the Exchange, as a condition of regulatory approval of this
Agreement, requires that the Finder’s Fee be reduced, the Finder agrees to a
reduction of the Finder’s Fee to that level which will comply with the rules of
the Exchange.



9.
Any notice to be given under this Agreement shall be in writing and shall be
delivered personally or mailed in British Columbia by registered mail, postage
prepaid, and addressed to the parties at their addresses as given on the first
page of this Agreement or at such other address as may from time to time be
notified in writing by any of the parties. Any such notice shall be deemed to
have been given if delivered by hand on the day delivered, and if mailed, five
(5) business days following the date of posting; provided that if there shall be
at the time of mailing or between the time of mailing and the fifth business day
following the date of posting, a mail strike, slowdown or other labour dispute
which might affect delivery of such notice by mail, then such notice shall be
effective only if actually delivered.



10.
This Agreement may not be amended or otherwise modified except by an instrument
in writing signed by both parties.



11.
The parties hereto shall execute such further and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of this Agreement including, without limiting
the generality of the foregoing, execution of any documents required by the
policies of the Exchange in connection with obtaining Exchange approval of this
Agreement.



12.
This Agreement may not be assigned by either party hereto except with the prior
written consent of the other party hereto.



13.
This Agreement will be construed under and governed by the laws of the Province
of British Columbia.



14.
This Agreement represents the entire agreement between the parties hereto and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties.



15.
This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.



16.
This Agreement may be executed by facsimile and in counterparts.



IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written notwithstanding its actual date of
execution.


AMERICAN PETRO-HUNTER INC.

 


 

--------------------------------------------------------------------------------

Per: Leigh Lyons, President




COAST ADVISORS LLC.

 


 

--------------------------------------------------------------------------------

Per: Mike Veldhuis, President